

116 HR 5932 : Ensuring Chinese Debt Transparency Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5932IN THE SENATE OF THE UNITED STATESMarch 3, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo ensure greater transparency regarding the terms and conditions of financing provided by the People’s Republic of China to member states of the international financial institutions.1.Short titleThis Act may be cited as the Ensuring Chinese Debt Transparency Act of 2020.2.Ensuring Chinese debt transparency(a)United States policy at the international financial institutionsThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) that it is the policy of the United States to use the voice and vote of the United States at the respective institution to seek to secure greater transparency with respect to the terms and conditions of financing provided by the government of the People’s Republic of China to any member state of the respective institution that is a recipient of financing from the institution, consistent with the rules and principles of the Paris Club.(b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act—(1)a description of progress made toward advancing the policy described in subsection (a) of this section; and(2)a discussion of financing provided by entities owned or controlled by the government of the People’s Republic of China to the member states of international financial institutions that receive financing from the international financial institutions, including any efforts or recommendations by the Chairman to seek greater transparency with respect to the former financing.(c)SunsetSubsections (a) and (b) of this section shall have no force or effect after the earlier of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)30 days after the date that the Secretary reports to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the People’s Republic of China is in substantial compliance with the rules and principles of the Paris Club.Passed the House of Representatives March 2, 2020.Cheryl L. Johnson,Clerk.